DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-45 are objected to because of the following informalities:  
In claim 1, line 11, it is suggested that “receive signal information” be replaced with “received signal information”.
In claim 5, line 3, it is suggested that “bean” be replaced with “beam”.
In claim 16, line 16, it is suggested that “receive signal information” be replaced with “received signal information”.
In claim 16, line 18, it is suggested that “one or elements” be replaced with “one or more elements”.
In claim 20, line 3, it is suggested that “bean” be replaced with “beam”.
In claim 31, line 12, it is suggested that “receive signal information” be replaced with “received signal information”.
In claim 31, line 14, it is suggested that “one or elements” be replaced with “one or more elements”.
In claim 35, line 3, it is suggested that “bean” be replaced with “beam”.
In claim 44, line 1, it is suggested that “The non-transitory computer readable storage medium of claim 44” be replaced with “The non-transitory computer readable storage medium of claim 43”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10, 15-19, 21, 22, 25, 30-34, 36, 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al. (US 2017/0278410 A1) in view of Hegranes et al. (US 10,354,536 B1).
Consider claim 1:
Byers discloses a method for operating a beam and null steerable antenna (see Fig. 1 and paragraph 0038, where Byers describes an Unmanned Aerial Vehicle (UAV) certification system 100 that comprises a Ground Station 110 and an UAV 101, the Ground Station 110 includes a transceiver 121 which has a steerable radio antenna, the UAV receives signal from the transceiver within a comparatively narrow beam angle), the method comprising: 
receiving one or more flight plans (see Fig. 3 and paragraph 0052, where Byers describes that the Ground Station 110 receives a flight path data at block 310, the flight path data indicates flight plans), 
wherein each flight plan of the one or more flight plans comprises timing, location, and altitude information for a flight that is to fly in one or more coverage areas of an aviation communications network (see paragraphs 0052-0053, where Byers describes that the flight path data includes data regarding a location of the UAV at a future time, the location can specify an altitude);
receiving signal information, wherein the signal information comprises location information for a signal being transmitted in the one or more coverage areas of the aviation communications network (see Fig. 3 and paragraphs 0056-0057, where Byers describes block 330 at which the Ground Station 110 receives one or more telemetry packets transmitted by the UAV 101, each telemetry packet can include a radio identity data of the UAV, a position of the UAV, and an altitude of the UAV); 
determining if the received signal information matches a flight plan of the one or more received flight plans (see Fig. 3 and paragraph 0065, where Byers describes block 350 at which the Ground Station 110 compares the received radio identity data with the flight path data to determine whether the identity information of the UAV matches the identity information of the UAV in the flight path data); 
if it is determined that the receive signal information matches a flight plan of the one or more received flight plans (see Fig. 4 and paragraph 0070, where Byers describes block 425 at which the Ground Station 110 determines that the radio identity data of the UAV matches the flight path data): 
operating one or more elements of the antenna to transmit a signal to a location indicated by the location information of the received signal information (see Fig. 4 and paragraph 0069, where Byers describes block 430 at which the Ground Station 110 transmits a certification to another portion of the certification system; see Fig. 1 and paragraph 0038, where Byers describes that the UAV is another portion of the certification system; see Fig. 1 and paragraph 0038, where Byers describes that the Ground Station 110 transmits signal using the steerable radio antenna).
Byers does not specifically disclose: tracking the signal with the one or more elements of the antenna based on the flight plan of the one or more flight plans that matches the received signal information.
Hegranes teaches: tracking a signal with one or more elements of antenna based on a flight plan of one or more flight plans that matches a received signal information (see Fig. 13 and col. 16, lines 39-48, where Hegranes describes an airspace controller 1310 which communicates with an aircraft 1320 via a wireless network 1360; see Fig. 12 and col. 15, lines 26-39, where Hegranes describes step 1245 at which the airspace controller tracks the aircraft during flight after aircraft information received from the aircraft matches information in a flight plan).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: tracking the signal with the one or more elements of the antenna based on the flight plan of the one or more flight plans that matches the received signal information, as taught by Hegranes to modify the method of Byers in order to reduce cost of managing controlled airspace, as discussed by Hegranes (see col. 1, lines 50-55).
Consider claim 16:
Byers discloses a beam and null steerable antenna (see Fig. 1 and paragraph 0038, where Byers describes an Unmanned Aerial Vehicle (UAV) certification system 100 that comprises a Ground Station 110 and an UAV 101, the Ground Station 110 includes a transceiver 121 which has a steerable radio antenna, the UAV receives signal from the transceiver within a comparatively narrow beam angle), the beam and null steerable antenna comprising: 
one or more elements configured to receive and transmit RF energy (see Fig. 1 and paragraph 0026, where Byers describes that the Ground Station 110 includes a transceiver 121 configured to wirelessly receive and transmit RF signals);\
a memory (see Fig. 1 and paragraph 0025, where Byers describes that the Ground Station 110 includes a memory 133);
one or more processors (see Fig. 1 and paragraph 0025, where Byers describes that the Ground Station 110 includes a processing device 132);
wherein the memory stores one or more programs that when executed by the one or more processors, cause the one or more processors to (see Fig. 6 and paragraph 0078, where Byers describes that the memory stores programs and instructions for the processor):
receiving one or more flight plans (see Fig. 3 and paragraph 0052, where Byers describes that the Ground Station 110 receives a flight path data at block 310, the flight path data indicates flight plans), 
wherein each flight plan of the one or more flight plans comprises timing, location, and altitude information for a flight that is to fly in one or more coverage areas of an aviation communications network (see paragraphs 0052-0053, where Byers describes that the flight path data includes data regarding a location of the UAV at a future time, the location can specify an altitude);
receiving signal information, wherein the signal information comprises location information for a signal being transmitted in the one or more coverage areas of the aviation communications network (see Fig. 3 and paragraphs 0056-0057, where Byers describes block 330 at which the Ground Station 110 receives one or more telemetry packets transmitted by the UAV 101, each telemetry packet can include a radio identity data of the UAV, a position of the UAV, and an altitude of the UAV); 
determining if the received signal information matches a flight plan of the one or more received flight plans (see Fig. 3 and paragraph 0065, where Byers describes block 350 at which the Ground Station 110 compares the received radio identity data with the flight path data to determine whether the identity information of the UAV matches the identity information of the UAV in the flight path data); 
if it is determined that the receive signal information matches a flight plan of the one or more received flight plans (see Fig. 4 and paragraph 0070, where Byers describes block 425 at which the Ground Station 110 determines that the radio identity data of the UAV matches the flight path data): 
operating one or more elements of the antenna to transmit a signal to a location indicated by the location information of the received signal information (see Fig. 4 and paragraph 0069, where Byers describes block 430 at which the Ground Station 110 transmits a certification to another portion of the certification system; see Fig. 1 and paragraph 0038, where Byers describes that the UAV is another portion of the certification system; see Fig. 1 and paragraph 0038, where Byers describes that the Ground Station 110 transmits signal using the steerable radio antenna).
Byers does not specifically disclose: tracking the signal with the one or more elements of the antenna based on the flight plan of the one or more flight plans that matches the received signal information.
Hegranes teaches: tracking a signal with one or more elements of antenna based on a flight plan of one or more flight plans that matches a received signal information (see Fig. 13 and col. 16, lines 39-48, where Hegranes describes an airspace controller 1310 which communicates with an aircraft 1320 via a wireless network 1360; see Fig. 12 and col. 15, lines 26-39, where Hegranes describes step 1245 at which the airspace controller tracks the aircraft during flight after aircraft information received from the aircraft matches information in a flight plan).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: tracking the signal with the one or more elements of the antenna based on the flight plan of the one or more flight plans that matches the received signal information, as taught by Hegranes to modify the method of Byers in order to reduce cost of managing controlled airspace, as discussed by Hegranes (see col. 1, lines 50-55).
Consider claim 31:
Byers discloses a non-transitory computer readable storage medium storing one or more programs for operating a beam and null steerable antenna, for execution by one or more processors of an electronic device that when executed by the device (see Fig. 1 and paragraph 0038, where Byers describes an Unmanned Aerial Vehicle (UAV) certification system 100 that comprises a Ground Station 110 and an UAV 101, the Ground Station 110 includes a transceiver 121 which has a steerable radio antenna, the UAV receives signal from the transceiver within a comparatively narrow beam angle; see paragraph 0051, where Byers describes that the Ground Station 110 comprises a processor executing code stored in a non-transitory computer-readable memory), cause the device to: 
receiving one or more flight plans (see Fig. 3 and paragraph 0052, where Byers describes that the Ground Station 110 receives a flight path data at block 310, the flight path data indicates flight plans), 
wherein each flight plan of the one or more flight plans comprises timing, location, and altitude information for a flight that is to fly in one or more coverage areas of an aviation communications network (see paragraphs 0052-0053, where Byers describes that the flight path data includes data regarding a location of the UAV at a future time, the location can specify an altitude);
receiving signal information, wherein the signal information comprises location information for a signal being transmitted in the one or more coverage areas of the aviation communications network (see Fig. 3 and paragraphs 0056-0057, where Byers describes block 330 at which the Ground Station 110 receives one or more telemetry packets transmitted by the UAV 101, each telemetry packet can include a radio identity data of the UAV, a position of the UAV, and an altitude of the UAV); 
determining if the received signal information matches a flight plan of the one or more received flight plans (see Fig. 3 and paragraph 0065, where Byers describes block 350 at which the Ground Station 110 compares the received radio identity data with the flight path data to determine whether the identity information of the UAV matches the identity information of the UAV in the flight path data); 
if it is determined that the receive signal information matches a flight plan of the one or more received flight plans (see Fig. 4 and paragraph 0070, where Byers describes block 425 at which the Ground Station 110 determines that the radio identity data of the UAV matches the flight path data): 
operating one or more elements of the antenna to transmit a signal to a location indicated by the location information of the received signal information (see Fig. 4 and paragraph 0069, where Byers describes block 430 at which the Ground Station 110 transmits a certification to another portion of the certification system; see Fig. 1 and paragraph 0038, where Byers describes that the UAV is another portion of the certification system; see Fig. 1 and paragraph 0038, where Byers describes that the Ground Station 110 transmits signal using the steerable radio antenna).
Byers does not specifically disclose: tracking the signal with the one or more elements of the antenna based on the flight plan of the one or more flight plans that matches the received signal information.
Hegranes teaches: tracking a signal with one or more elements of antenna based on a flight plan of one or more flight plans that matches a received signal information (see Fig. 13 and col. 16, lines 39-48, where Hegranes describes an airspace controller 1310 which communicates with an aircraft 1320 via a wireless network 1360; see Fig. 12 and col. 15, lines 26-39, where Hegranes describes step 1245 at which the airspace controller tracks the aircraft during flight after aircraft information received from the aircraft matches information in a flight plan).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: tracking the signal with the one or more elements of the antenna based on the flight plan of the one or more flight plans that matches the received signal information, as taught by Hegranes to modify the method of Byers in order to reduce cost of managing controlled airspace, as discussed by Hegranes (see col. 1, lines 50-55).
Consider claims 2, 17 and 32: 
Byers in view of Hegranes discloses the invention of claims 1, 16 and 31 above. Byers discloses: the flight plan comprises information about the radio configuration of an aircraft performing the flight plan (see Fig. 3 and paragraph 0065, where Byers describes block 350 at which the Ground Station 110 compares the received radio identity data with the flight path data).
Consider claims 3, 18 and 33: 
Byers in view of Hegranes discloses the invention of claims 2, 17 and 32 above. Byers discloses: the one or more elements of the antenna are operated based on the information about the radio configuration of the aircraft performing the flight plan (see Fig. 4 and paragraphs 0068-0070, where Byers describes that the Ground Station 110 transmits a certification to another portion of the certification system if the Ground Station 110 determines that the radio identity data of the aircraft matches the flight path data; see Fig. 1 and paragraph 0038, where Byers describes that the Ground Station 110 transmits signal using the steerable radio antenna).
Consider claims 4, 19 and 34: 
Byers in view of Hegranes discloses the invention of claims 1, 16 and 31 above. Byers discloses: the flight plan comprises information about whether an airborne radio associated with the flight plan is a desired signal (see Fig. 4 and paragraphs 0068-0070, where Byers describes that the flight path data comprises information about whether a UAV can be certified or not, an uncertified UAV can pose a security risk), and wherein the beam and null steerable antenna is configured to point an RF beam at a desired signal so as to maintain a communications link between the airborne radio associated with the desired signal and the antenna (see paragraph 0038, where Byers describes that a steerable radio antenna with narrow beam angle is used in transmitting signal to the UAV 101, and the radio antenna is high directional).
Consider claims 6, 21 and 36:
Byers in view of Hegranes discloses the invention of claims 1, 16 and 31 above. Byers discloses: the signal information is received from a spectrum monitoring device configured to receive and process radio frequency (RF) signals received at a monitoring antenna of the base station (see Fig. 3 and paragraphs 0056-0057, where Byers describes block 330 at which the Ground Station 110 receives one or more telemetry packets transmitted by the UAV 101; see Fig. 1 and paragraph 0038, where Byers describes that the UAV 101 is configured to receive and process RF signals transmitted from the Ground Station 110).
Consider claims 7, 22 and 37:
	Byers in view of Hegranes discloses the invention of claims 1, 16 and 31 above. Byers discloses: the flight plan comprises information about whether an airborne radio associated with the flight plan is a desired signal, and wherein determining if the received signal information matches a flight plan of the one or more received flight plans comprises determining if the received signal information matches a flight plan of a desired signal (see Fig. 3 and paragraph 0065, where Byers describes block 350 at which the Ground Station 110 compares the received radio identity data with the flight path data to determine whether the identity information of the UAV matches the identity information of the UAV in the flight path data).
Consider claims 10 and 25: 
Byers in view of Hegranes discloses the invention of claims 7 and 22 above. Byers discloses: the flight plan comprises information about whether an airborne radio associated with the flight plan is an undesired signal, and wherein determining if the received signal information matches a flight plan of the one or more received flight plans comprises determining if the received signal information matches a flight plan of a undesired signal (see Fig. 4 and paragraph 0070, where Byers describes that the Ground Station 110 compares the received radio identity data with the flight path data and determines that the identity data does not match the flight path data, the Ground Station 110 then denies certification of the UAV).
Consider claims 15, 30 and 45: 
Byers in view of Hegranes discloses the invention of claims 1, 16 and 31 above. Byers discloses: tracking the signal with the one or more elements of the antenna based on the flight plan of the one or more flight plans that matches the received signal information comprises adjusting the location of the transmitted signal based on the flight plan (see paragraph 0052, where Byers describes that the Ground Station 110 receives the flight path data which specifies the location of the UAV at a future time; see paragraph 0054, where Byers describes that the Ground Station 110 detects the presence of the UAV at the location at the future time).

Claims 5, 8, 9, 11-14, 20, 23, 24, 26-29, 35 and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al. (US 2017/0278410 A1) in view of Hegranes et al. (US 10,354,536 B1), as applied to claims 1, 16 and 31 above, and further in view of Kohno et al. (US 2001/0052875 A1).
Consider claims 5, 20 and 35:
	Byers in view of Hegranes discloses the invention of claims 1, 16 and 31 above. Byers discloses: the flight plan comprises information about whether an airborne radio associated with the flight plan is an undesired signal (see Fig. 4 and paragraphs 0068-0070, where Byers describes that the flight path data comprises information about whether a UAV can be certified or not). 
Byers does not specifically disclose: the beam and null steerable antenna is configured to point an RF null at an undesired signal so as to reduce RF interference caused by the undesired signal.
	Kohno teaches: a beam and null steerable antenna is configured to point an RF null at an undesired signal so as to reduce RF interference caused by the undesired signal (see Fig. 1A and paragraph 0028, where Kohno describes a base station 21 with antenna elements 23 which is configured to turn null point to the undesired waves that includes interference waves).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the beam and null steerable antenna is configured to point an RF null at an undesired signal so as to reduce RF interference caused by the undesired signal, as taught by Kohno to modify the method of Byers in order to have stable radio communication, as discussed by Kohno (see paragraph 0008).
Consider claims 8, 23 and 38:
	Byers in view of Hegranes discloses the invention of claims 7, 22 and 37 above. Byers does not specifically disclose: operating the one or more elements of the antenna to transmit a RF beam in a direction associated with the location information for the signal being transmitted in the one or more coverage areas of the aviation communications network.
Kohno teaches: operating one or more elements of antenna to transmit a RF beam in a direction associated with location information for a signal being transmitted in one or more coverage areas of a communications network (see Fig. 1A and paragraph 0028, where Kohno describes a base station 21 which forms a desired beam directivity by means of antenna elements 23 so that the beam directivity may turn toward a desired mobile station 22 at point C).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: operating the one or more elements of the antenna to transmit a RF beam in a direction associated with the location information for the signal being transmitted in the one or more coverage areas of the aviation communications network, as taught by Kohno to modify the method of Byers in order to have stable radio communication, as discussed by Kohno (see paragraph 0008).
Consider claims 9, 24 and 39: 
Byers in view of Hegranes and Kohno discloses the invention of claims 8, 23 and 38 above. Byers does not specifically disclose: operating the one or more elements of the antenna to track the received signal based on the flight plan of the desired signal that is determined to match the received signal.
Hegranes teaches: operating one or more elements of an antenna to track received signal based on flight plan of a desired signal that is determined to match the received signal (see Fig. 13 and col. 16, lines 39-48, where Hegranes describes an airspace controller 1310 which communicates with an aircraft 1320 via a wireless network 1360; see Fig. 12 and col. 15, lines 26-39, where Hegranes describes step 1245 at which the airspace controller tracks the aircraft during flight after aircraft information received from the aircraft matches information in a flight plan).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: operating the one or more elements of the antenna to track the received signal based on the flight plan of the desired signal that is determined to match the received signal, as taught by Hegranes to modify the method of Byers in order to reduce cost of managing controlled airspace, as discussed by Hegranes (see col. 1, lines 50-55).
Consider claims 11 and 26:
Byers in view of Hegranes discloses the invention of claims 10 and 25 above. Byers does not specifically disclose: operating the one or more elements of the antenna to transmit a RF null in a direction associated with the location information for the signal being transmitted in the one or more coverage areas of the aviation communications network.
Kohno teaches: operating one or more elements of antenna to transmit a RF null in a direction associated with location information for a signal being transmitted in one or more coverage areas of an aviation communications network (see Fig. 1A and paragraph 0028, where Kohno describes a base station 21 with antenna elements 23 which is configured to turn null point to the undesired waves that includes interference waves).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: operating the one or more elements of the antenna to transmit a RF null in a direction associated with the location information for the signal being transmitted in the one or more coverage areas of the aviation communications network, as taught by Kohno to modify the method of Byers in order to have stable radio communication, as discussed by Kohno (see paragraph 0008).
Consider claims 12 and 27: 
Byers in view of Hegranes and Kohno discloses the invention of claims 11 and 26 above. Byers discloses: if the received signal information matches a flight plan of an undesired signal: operating the one or more elements of the antenna to track the received signal based on the flight plan of the undesired signal that is determined to match the received signal (see Fig. 4 and paragraph 0070, where Byers describes that if the ground station determines that the radio identity data of the UAV does not match the flight path data, the UAV is uncertified and the UAV is closely monitored).
Consider claims 13 and 28: 
Byers in view of Hegranes discloses the invention of claims 10 and 25 above. Byers does not specifically disclose: operating the one or more elements of the antenna to transmit a RF null in a direction associated with the location information for the signal being transmitted in the one or more coverage areas of the aviation communications network.
Kohno teaches: operating one or more elements of antenna to transmit a RF null in a direction associated with location information for a signal being transmitted in one or more coverage areas of an aviation communications network (see Fig. 1A and paragraph 0028, where Kohno describes a base station 21 with antenna elements 23 which is configured to turn null point to the undesired waves that includes interference waves).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: operating the one or more elements of the antenna to transmit a RF null in a direction associated with the location information for the signal being transmitted in the one or more coverage areas of the aviation communications network, as taught by Kohno to modify the method of Byers in order to have stable radio communication, as discussed by Kohno (see paragraph 0008).
Consider claims 14 and 29: 
Byers in view of Hegranes and Kohno discloses the invention of claims 13 and 28 above. Byers discloses: transmitting the signal information to a spectrum monitoring device configured to receive and process radio frequency (RF) signals received at a monitoring antenna of the base station, wherein the spectrum monitoring device is configured to determine information associated with an identity of an airborne radio associated with the signal information received from the beam and null steering antenna (see Fig. 4 and paragraph 0070, where Byers describes that if the ground station determines that the radio identity data of a UAV does not match the flight path data, the ground station transmits the UAV information to an air traffic control system, the UAV’s continued operation is closely monitored).
Consider claim 40: 
Byers in view of Hegranes and Kohno discloses the invention of claim 38 above. Byers discloses: the flight plan comprises information about whether an airborne radio associated with the flight plan is an undesired signal, and wherein determining if the received signal information matches a flight plan of the one or more received flight plans comprises determining if the received signal information matches a flight plan of a undesired signal (see Fig. 4 and paragraph 0070, where Byers describes that the Ground Station 110 compares the received radio identity data with the flight path data and determines that the identity data does not match the flight path data, the Ground Station 110 then denies certification of the UAV).
Consider claim 41:
Byers in view of Hegranes and Kohno discloses the invention of claim 40 above. Byers does not specifically disclose: operating the one or more elements of the antenna to transmit a RF null in a direction associated with the location information for the signal being transmitted in the one or more coverage areas of the aviation communications network.
Kohno teaches: operating one or more elements of antenna to transmit a RF null in a direction associated with location information for a signal being transmitted in one or more coverage areas of an aviation communications network (see Fig. 1A and paragraph 0028, where Kohno describes a base station 21 with antenna elements 23 which is configured to turn null point to the undesired waves that includes interference waves).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: operating the one or more elements of the antenna to transmit a RF null in a direction associated with the location information for the signal being transmitted in the one or more coverage areas of the aviation communications network, as taught by Kohno to modify the method of Byers in order to have stable radio communication, as discussed by Kohno (see paragraph 0008).
Consider claim 42: 
Byers in view of Hegranes and Kohno discloses the invention of claim 41 above. Byers discloses: if the received signal information matches a flight plan of an undesired signal: operating the one or more elements of the antenna to track the received signal based on the flight plan of the undesired signal that is determined to match the received signal (see Fig. 4 and paragraph 0070, where Byers describes that if the ground station determines that the radio identity data of the UAV does not match the flight path data, the UAV is uncertified and the UAV is closely monitored).
Consider claim 43: 
Byers in view of Hegranes discloses the invention of claim 41 above. Byers does not specifically disclose: operating the one or more elements of the antenna to transmit a RF null in a direction associated with the location information for the signal being transmitted in the one or more coverage areas of the aviation communications network.
Kohno teaches: operating one or more elements of antenna to transmit a RF null in a direction associated with location information for a signal being transmitted in one or more coverage areas of an aviation communications network (see Fig. 1A and paragraph 0028, where Kohno describes a base station 21 with antenna elements 23 which is configured to turn null point to the undesired waves that includes interference waves).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: operating the one or more elements of the antenna to transmit a RF null in a direction associated with the location information for the signal being transmitted in the one or more coverage areas of the aviation communications network, as taught by Kohno to modify the method of Byers in order to have stable radio communication, as discussed by Kohno (see paragraph 0008).
Consider claim 44: 
Byers in view of Hegranes and Kohno discloses the invention of claim 43 above. Byers discloses: transmitting the signal information to a spectrum monitoring device configured to receive and process radio frequency (RF) signals received at a monitoring antenna of the base station, wherein the spectrum monitoring device is configured to determine information associated with an identity of an airborne radio associated with the signal information received from the beam and null steering antenna (see Fig. 4 and paragraph 0070, where Byers describes that if the ground station determines that the radio identity data of a UAV does not match the flight path data, the ground station transmits the UAV information to an air traffic control system, the UAV’s continued operation is closely monitored).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631